CLD-017                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3954
                                      ___________

                          IN RE: DANTE AMOR MORRIS,
                                    Petitioner
                      ____________________________________

                        Petition for Writ of Mandamus from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                   (Related to D.C. Criminal Action No. 99-cr-00601)
                      ____________________________________

                        Submitted Under Rule 21, Fed. R. App. P
                                   October 21, 2010

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                          (Opinion filed: November 12, 2010)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Petitioner Dante Morris seeks a writ of mandamus directing the District Court to

grant his release from prison and to compel the prosecutor involved in his case to

“enforce” certain unspecified obligations to him. We will deny the petition.

       In March 2004, Morris pled guilty to thirty-six counts of possessing and uttering

counterfeit checks, in violation of 18 U.S.C. § 513(a). The District Court sentenced

Morris to eight months of imprisonment, a three year term of supervised release, a special
assessment of $3,600, and restitution in the amount of $29,135.17. After his release from

prison, Morris failed to report to the U.S. Probation Office and, in August 2004, the

District Court issued a warrant for his arrest. Morris remained a fugitive until he was

arrested by the U.S. Marshals Service in January 2010. At a hearing that same month, the

District Court revoked Morris’ supervised release and imposed a sentence of twenty-four

months of imprisonment. Morris subsequently filed a notice of appeal in this Court

arguing, inter alia, that the District Court lacks jurisdiction over his case. See United

States v. Dante Morris, C.A. No. 10-2507. While that appeal was pending, he filed the

instant mandamus petition.

       Although the relief that Morris seeks in his petition is not entirely clear, he appears

to request review of the same issue that he raised on direct appeal ─ that the District

Court lacks jurisdiction over his case and, as a result, he should be released from prison.

He also argues that the prosecutor involved in his case owes him certain “obligations,”

but does not specify what those obligations are.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner

seeking mandamus must demonstrate that “(1) no other adequate means exist to attain the

relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and

(3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 130 S.Ct.

705, 710 (2010) (per curiam) (internal quotation marks and citation omitted). Mandamus


                                               2
cannot serve as a substitute for an appeal. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir.

1996).

         Because Morris filed his mandamus petition while his direct appeal was still

pending in this Court and mandamus is not a substitute for an appeal, we will deny the

petition. 1




    1
    To the extent Morris also alleges that the prosecutor involved in his case
has failed to satisfy certain obligations, he has not set forth anything in
support of the assertion, let alone demonstrated that mandamus relief is
warranted.
                                              3